 


110 HR 2770 IH: To amend title XVIII of the Social Security Act to ensure more appropriate payment amounts for drugs and biologicals under part B of the Medicare Program by excluding customary prompt pay discounts extended to wholesalers from the manufacturer’s average sales price.
U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2770 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2007 
Mr. Towns (for himself and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to ensure more appropriate payment amounts for drugs and biologicals under part B of the Medicare Program by excluding customary prompt pay discounts extended to wholesalers from the manufacturer’s average sales price. 
 
 
1.Exclusion of customary prompt pay discounts extended to wholesalers from manufacturer’s average sales price for payments for drugs and biologicals under Medicare part B 
(a)In generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C. 1395w–3a(c)(3)) is amended— 
(1)in the first sentence, by inserting (other than customary prompt pay discounts extended to wholesalers) after prompt pay discounts; and 
(2)in the second sentence, by inserting (other than customary prompt pay discounts extended to wholesalers) after other price concessions. 
(b)Effective DateThe amendments made by this section shall apply to drugs and biologicals that are furnished on or after January 1, 2008.  
 
